Citation Nr: 0502064	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  01-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of an overpayment of compensation 
benefits in the amount of $3,696.00, to include whether the 
debt was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran had active service from August 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO decision which found 
that the overpayment in the amount of 
$3,696.00 was properly established.  The veteran has also 
appealed a February 2001 decision of the VA RO in St. 
Petersburg, Florida, Committee on Waivers and Compromises 
(COWC) which denied a waiver of recovery of an overpayment of 
compensation benefits in the aggregate amount of $3,696.00.  

On December 1, 2004, a videoconference hearing was held 
before the undersigned Acting Veterans Law Judge, who is 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).

In January 2005, for good cause shown, the Board granted a 
motion to advance the veteran's case on the Board's docket.


FINDINGS OF FACT

1.  The veteran received an additional compensation allowance 
for his daughter as his dependent during the period from 
August 24, 1998, to April 30, 2000.  During this same time 
period, the veteran's daughter received Chapter 35 
educational benefits.

2.  The acceptance of Chapter 35 educational benefits during 
this period resulted in an overpayment of compensation 
benefits in the amount of $3,696.00.  

3.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith.

4.  There is minimal fault on the part of the veteran in the 
creation of the overpayment, in comparison to significant 
fault on the part of VA; there is no unjust enrichment in 
failing to recover the debt; and recovery of the overpayment 
would cause some financial hardship.  Based on all factors, 
it would be inequitable for VA to recover the overpayment of 
$3,696.00 from the veteran.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$3,696.00 was properly created.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 21.3023 (2004).

2.  Recovery of the overpayment of compensation benefits in 
the amount of $3,696.00 would be contrary to the principles 
of equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.963(a), 1.964, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1942 to December 1945.  Throughout the events pertinent to 
this appeal, he was service connected at a 100 percent 
disability rating for manic-depressive reaction, and at a 10 
percent rating for pes planus, symptomatic.  

In September 1996, the veteran and his daughter, MM, 
submitted an application for Educational Assistance under 38 
U.S.C.A. Chapter 35, VA Form 22-5490.  The application 
indicated that MM was expected to graduate from high school 
in June 1998, and that she was expected to enroll into 
community college in the fall of 1998.  Item 27 on the 
application form, requests that the applicant certify that 
they understand the effects of an election of Chapter 35 
benefits and specifically asks for the date on which the 
requested benefits should begin.  This section was left 
blank.  The remarks section of the application, Item 29, 
stated, "At this time, I did not complete Item 27, because I 
need advice from VA counselor with respect to the program I 
should follow." The veteran's daughter, a minor at that 
time, and the veteran, both signed the form.  

On January 5, 1998, the veteran filed a VA Form 21-674C, 
Request for Approval of School Attendance.  The report noted 
that his daughter, MM, was in high school and was expected to 
graduate in June 1998.  

An Education Award, VA Form 22-8940, dated in September 1998, 
noted that the veteran's daughter had been awarded 
educational benefits under Chapter 35, effective from August 
24, 1998.  The report listed the date of claim or issue for 
the award as August 27, 1998.  Subsequent Education Award 
forms noted that the Chapter 35 benefits were continued until 
May 4, 2000.

In November 1998, the RO sent the veteran a letter indicating 
that his disability compensation awarded was to be reduced 
from $2,258.00 to $2,078.00, effective June 1, 2000.  The 
letter noted that this amount included additional benefits 
for his spouse and child, and that VA would continue payments 
for his daughter based on her school attendance until June 1, 
2000.  Enclosed with the letter was VA Form 21-8764, which 
contains information about his rights to receive this 
benefit.  

In May 2000, VA sent notice to the veteran of an overpayment 
in the amount of $3,696.00.  The VA notice letter 
acknowledged receipt of the veteran's April 2000 letter 
(which is not in the claims folder) indicating that the 
veteran had attempted to remove his daughter as a dependent.  
The letter noted that the veteran's daughter would be removed 
from his compensation award from August 24, 1998, the day she 
began receiving Chapter 35 benefits.  Later that same month, 
the veteran filed a claim seeking waiver of the debt due to 
financial hardship contending that VA was responsible for the 
overpayment and that he was merely an unwitting recipient of 
it.

In June 2000, the veteran submitted a Financial Status 
Report, VA Form 20-5655, in support of his claim for waiver.  
He listed a $3,024.00 monthly net income for himself and a $0 
monthly net income for his spouse.  His monthly expenses were 
listed as $2,217.90.  This represented monthly living 
expenses of $1,418.00, and monthly payments on installment 
contracts and other debts in the amount of $799.90.  He also 
listed total assets in the amount of $500.00
 
A VA memo, dated in June 2000, noted that the veteran's 
daughter was originally on his award as a school child.  
"Then we got word (Documents missing) that [his daughter] 
was receiving Ch. 35 benefits in her own right since 
8/24/98."  This created the overpayment.  

In July 3, 2000, the RO issued a decision confirming the 
veteran's dependency and indemnity overpayment in the amount 
of 3,696.00.  An audit of the veteran's account, performed in 
July 2000, was enclosed with the decision, and it documents 
the overpayment in the amount of $3,696.00.

On July 18, 2000, a letter was received from the veteran his 
contention that the debt was created solely by VA's own 
error.  He indicated that he had been receiving 2,258.00 per 
month in compensation prior to his daughter's starting school 
in August 1998.  When his daughter started school, he 
indicated his compensation payments were reduced to 
$2,078.00.  He claims to have spoken to the Atlanta RO about 
the reduction, and was informed that his daughter was not 
considered a dependent while attending college, and that this 
was the reason for the reduction.  Later, in December 1998, 
his compensation payment was again returned back to 
$2,258.00, along with a make-up payment for the reduction in 
the prior months.  He indicated that it was his belief at 
that time that VA must have reconsidered and decided his 
daughter was a dependent during that time, which he felt was 
proper all along.  The RO interpreted this letter as a notice 
of disagreement as to the propriety of the action creating 
the overpayment.  

In September 2000, the veteran submitted a statement and 
exhibits, including his bank statements, which showed, in 
pertinent part, a compensation payment in the amount of 
$2,258.00, received on June 1, 1998.  Subsequent compensation 
payments received on July 31, 1998, September 1, 1998, 
October 1, 1998, and October 30, 1998, were each in the 
amount of 2,078.00.  On November 17, 1998, the received a 
payment from VA in the amount of $720.00, and then on 
December 1, 1998, he again began receiving a monthly 
compensation payment in the amount of $2,258.00.  The veteran 
indicated that he believed VA had reduced his payments for a 
time based on his daughter having started college, but then 
he believed VA had changed its decision on his daughter being 
a dependent, and reinstated the payments of $2,258.00, along 
with a payment of $720, to reimburse him for the months in 
which his payments had been reduced. 

In a subsequent September 2000 statement of the case, the RO 
explained that the overpayment had been properly established.  
It further explained that removing the dependent child from 
the veteran's award was proper due to the duplication of 
benefits.  The RO indicated that at some point during May 
2000, it had received word that the veteran's daughter had 
begun receiving Chapter 35 benefits, effective from August 
28, 1998.  The RO concluded that the veteran was not eligible 
for additional benefits for his daughter from the date that 
his daughter began receiving Chapter 35 benefits in her own 
right.  

In November 2000, the veteran filed a statement requesting 
additional clarification concerning the appeal of his case.  
He indicated that his former representative had informed him 
that he had until May 14, 2001, to submit his appeal.  He 
also noted that his physical and psychological disorders 
prevented him from timely filing his appeal.  

In January 2001, the veteran's Congresswoman forwarded a copy 
of a letter sent to her by the veteran, dated November 20, 
2000.  In the letter, the veteran stated:

I disputed their action inasmuch as they 
are downright wrong.  I am not disputing 
the fact that an overpayment is made but 
I have nothing to do with the overpayment 
since they made the error and now want me 
to be penalized for their mistake.  

The letter indicated that his monthly compensation was 
reduced when his daughter entered college, so as to reflect 
that she was no longer considered as his dependent.  Later 
on, however, he indicated that VA did an about face and 
voluntarily started to pay the original rate as if there were 
again considering her a dependent of his.  

In December 2000, the veteran submitted a statement 
requesting that his RO hearing be rescheduled due to "some 
devastating set backs in my treatments at the VA Hospital in 
Tampa."

In February 2001, the RO sent the veteran's Congresswoman a 
letter noting that the veteran had not contested the 
overpayment.  Instead, he was contesting that VA was at fault 
for causing the overpayment.  The RO explained that the 
veteran's daughter was taken off his award when she finished 
high school.  When she began college, she was added back onto 
is award.  The Board notes, however, that the Atlanta RO, 
authorized Chapter 35 educational benefits payable to the 
veteran's daughter in her own right, effective August 24, 
1998.  The RO indicated that "[w]e were not aware of the 
award made to his daughter."  When the RO became aware, it 
became necessary to retroactively remove the additional 
dependency benefits from the veteran's award, thereby 
resulting in an overpayment in the amount of $3,696.00.  

On February 12, 2001, a hearing was conducted before the RO.  
At the hearing, the veteran testified that he had been 
receiving benefits for his daughter, MM, since her birth.  He 
testified that he contacted the Atlanta RO shortly after his 
benefits were reduced.  He indicated that he had informed the 
Atlanta RO that his daughter lived in his home.  Thereafter, 
his compensation was reinstated, along with a retroactive 
payment for the months it had been reduced.  He testified 
that he had sent correspondence to VA in December 1999 
indicating that his daughter, MM, had been married and was 
going off to live with her new husband.  The veteran also 
discussed his answers to the Financial Status Report, VA Form 
20-5655, filed in June 2000.  

On February 21, 2001, the Committee on Waivers and 
Compromises (COWC) issued a decision denying the veteran's 
request for a waiver of overpayment.  The Committee's 
decision found that the veteran was a fault in the creation 
of the indebtedness.  The decision noted that an election of 
Chapter 35 educational benefits is final and cannot be 
changed.  

In March 2001, the veteran filed a notice of disagreement as 
to the February 2001 COWC decision denying him a waiver of 
overpayment.  

In April 2001, the veteran submitted a VA Form 9, substantive 
appeal form.  He indicated that he had received a notice from 
the Debt Management Center, dated March 12, 2001, that the 
Committee on Waivers and Compromises decided to reconsider 
the previous decision in this case.  He maintained that no 
subsequent decision had been made, and he had been advised to 
submit his appeal because the deadline was approaching.  He 
specifically argued that he was not a fault in the creation 
of this debt.

Medical treatment records, dated from May to June 2001, noted 
the veteran's history of a cerebrovascular accident and left 
hemiparesis in September 1999.  In June 2001, he was admitted 
into rehabilitation unit for treatment for eleven days.  
These records noted diagnoses of delayed effects of 
cerebrovascular accident and deconditioning syndrome.   

In July 2001, a statement of the case was issued addressing 
the issue entitlement to waiver of compensation overpayment 
in the amount of $3,696.00.  

A report of contact, dated in July 26, 2001, noted that the 
veteran called indicating that he had received a letter which 
still had the Disabled American Veterans listed as his 
representative.  He indicated that he was changing his 
representative to the American Legion.  

A VA Form 21-22, stamped received by the RO in December 2001, 
notes that the veteran appointed the American Legion has his 
representative.  

In April 2002, a VA examination for PTSD was conducted.  The 
report concluded with a diagnosis of bipolar psychosis.  His 
memory and concentration were noted to be limited to fair.  
The report also noted a global assessment functioning score 
of 35.  

An Appeal Activity Sheet, stamped received July 29, 2003, 
noted that the issue of waiver of overpayment had been 
accepted as an appeal by the Veterans Service Center.  The 
sheet, however, indicated that this issue was not timely on 
appeal as the VA Form 9, received in April 2001, was prior to 
the issuance of the Statement of the Case on the waiver 
issue, issued in July 2001.  

A Statement of Representative in Appeals Case, drafted by the 
American Legion, and stamped received on July 29, 2003, 
stated that the fact that an overpayment occurred in not at 
issue here.  The representative argued that VA is solely to 
blame for the overpayment in this case.  The representative 
contended:

The evidence in the record clearly shows 
that the claim for these benefits was 
processed by the Atlanta Regional Office 
some two years after the VA Form 22-5490 
was completed and mailed.  At the time 
the Chapter 35 benefits were awarded, the 
Regional Office in Atlanta was aware that 
[the veteran] was receiving compensation 
for his daughter yet the award was made 
in its entirety rather than adjusting the 
award based on benefits already received.  
In addition, the Atlanta Regional Office 
made no attempt to notify the St. 
Petersburg Regional Office, where the 
claim file is maintained, of any 
educational award; therefore, the 
veteran's compensation could not have 
been adjusted.

Thus, in this statement the representative contends that the 
veteran cannot be faulted for errors created by the VA 
system.  
 
In December 2004, a videoconference hearing was conducted 
before the Board.  At the hearing, the veteran testified that 
his daughter started college in the fall of 1998, and that he 
continued to pay for her expenses at that time.  He testified 
that after VA had restored his compensation benefits; he 
believed that VA had again considered his daughter a 
dependent of his.  He indicated that he did not believe any 
additional contact with the Atlanta RO was necessary about 
the reduction, which had been restored with a retroactive 
payment for the months in which it had been reduced.  He 
testified that he had sent VA a letter in December 1999 about 
his daughter's marriage.  He further reported that as a 
result of age and medication due to his physical and 
psychiatric problems, he had no idea that he was wrongfully 
in receipt of benefits.  The veteran's representative added 
that the issue of whether an overpayment occurred was not an 
issue.  The representative also provided additional argument 
in line with his July 2003 statement.  

II.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims. 
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).   In any event, 
information necessary for the instant Board decision on the 
waiver claim is of record, and, in view of the outcome, the 
veteran is not prejudiced by any deficiencies in notice or 
development.  

Initially, the Board finds that the issue of waiver of 
overpayment is properly before the Board at this time.  An 
appeal activity memorandum in the file, dated in July 2003, 
noted that this issue had been improperly entered into VACOLS 
as an issue on appeal.  The Board, however, concludes 
otherwise.

Throughout this appeal, the veteran's claim has centered on 
his allegation of not being at fault for creation of the 
overpayment, not the fact than an overpayment occurred, or 
that the calculated amount of the overpayment was in error.  
As asserted in the veteran's letter, dated May 22, 2000, VA 
was wholly to blame for the overpayment in this case.  He 
then specifically requested a waiver of the overpayment 
citing a financial hardship.  

In July 2000, the RO issued a decision which found that the 
debt was properly established.  The case was then referred to 
the COWC for a decision concerning the waiver of this debt.  
In February 2001, the COWC issued a decision denying a waiver 
of the overpayment herein.  The veteran timely filed notices 
of disagreement as to both of these decision.

VAOPGCPREC 6-98 at para. 8, instructs:

If the Regional Office concludes that the 
debt is validly established, then the 
waiver request should be referred to the 
[COWC].  Assuming the debt is not fully 
waived, the veteran must be advised of 
the decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving such debt.  

Thus, following the initial determinations as to debt 
validity and waiver, VAOPGCPREC 6-98 suggests, if not 
mandates, that these issues not be further adjudicated in a 
bifurcated manner as was done in this case.  

The Board also notes that a letter from the veteran, stamped 
received November 2, 2000, requested "more clarification 
concerning the appeal in my case."  In the letter, the 
veteran stated his belief that he had until May 14, 2001, to 
submit his appeal in this matter.  It also noted that 
ordinarily he "would have completed the appeal process by 
now, but I am - and have been - in no physical or 
psychological condition to follow through with respect to 
this appeal."  No response from the RO appears in the claims 
folder.  Under the circumstances herein, including the fact 
that the veteran is service connected at a 100 percent 
disability rating for manic-depressive reaction, the Board 
concludes that VA's duty to assist the veteran warranted a 
response from the RO.  In this case, the veteran clearly does 
not grasp the subtle differences between the issues of 
validity of the debt, versus waiving such debt.  As such, the 
RO's failure to respond to his letter seeking clarification, 
essentially confirmed his mistaken belief that his appeal 
would be perfected, or "completed", by his filing of the 
April 2001 substantive appeal.  Nonetheless, the Board 
interprets this letter as a request for additional time in 
which to file his appeal herein, and although not considered 
as such by the RO, the Board finds that good cause is shown, 
and the extension is effectively granted herein. See 
38 C.F.R. § 20.303.  In support of this decision, the Board 
points to the December 2000 statement from the veteran that 
he had incurred "some devastating set backs in my treatments 
at the VA Hospital in Tampa", as well as his hospitalization 
in June 2001.  

Finally, the Board finds that additional pertinent medical 
evidence was received, both before and after the July 2001 
statement of the case, showing that the veteran had suffered 
a cerebrovascular accident and left hemiparesis in September 
1999 (during the time he was receiving overpayments), and 
that he had been hospitalized in June 2001 for delayed 
effects of cerebrovascular accident and deconditioning 
syndrome.  A VA examination for mental disorders, dated in 
March 2002, noted that his memory and concentration were 
considered limited to fair.  Clearly this evidence is 
material and probative in considering the level of fault to 
be attributed to the veteran in the creation of this 
overpayment.  As such, issuance of a supplemental statement 
of the case was warranted herein.  As is, the RO wrote in the 
July 2001 statement of the case that "there [was] NO 
evidence you were not well informed or aware of your 
responsibilities as a recipient of disability compensation 
benefits." 

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side. See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government. In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

I. Validity

In the present case, it appears that the veteran is not 
challenging the propriety of the creation of the 
indebtedness.  A grant or denial of a waiver presupposes the 
propriety of the creation of the indebtedness in the first 
instance. See Donovan v. West, 11 Vet. App. 481 (1998); 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

In Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991), the 
CAVC held that, before a claim for waiver of an overpayment 
may be adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered. See VAOGCPREC 6-98.

In May 2000, the RO determined that the overpayment of VA 
dependency and indemnity benefits was properly created when 
the veteran's daughter began receiving her first Chapter 35 
benefits in August 1998.  In July 2000, the RO notified and 
explained to the veteran how the overpayment was created.  
The RO's decision also provided him with an audit of his 
account, which verifies an overpayment in the amount 
$3,696.00.  Having reviewed the evidence of record, and in 
light of the veteran's statements that the amount is not in 
dispute, and in light of the Board decision below, the Board 
concludes that the debt of $3,696.00 was properly created. 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
21.3023 (2004).  Therefore, the issue in this case is limited 
to the request for waiver.

II. Waiver

In this case, the Board finds that the indebtedness did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver. See 38 U.S.C.A. § 5302.  Thus, 
recovery of an overpayment shall be waived where recovery of 
the overpayment would be against equity and good conscience.  
38 C.F.R. § 1.963(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights; the 
decision reached should not be unduly favorable or adverse to 
either side.  38 C.F.R. § 1.965(a).  In making this 
determination, the facts and circumstances in a particular 
case must be weighed carefully.  

Different factors must be considered, including, but not 
limited to, the relative fault of the debtor, weighing such 
fault against any fault on the government's part, whether 
there was any unjust enrichment or detrimental reliance, 
whether there would be undue financial hardship resulting 
from recovery of the overpayment, and whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized.  38 C.F.R. § 1.965(a).  Moreover, all listed 
elements of equity and good conscience must be considered in 
a waiver decision.  See Ridings v. Brown, 6 Vet. App. 544 
(1994). 

The level of fault attributed to the veteran in this case is 
deemed to be minimal, if any.  The application for 
Educational Assistance under 38 U.S.C.A. Chapter 35, VA Form 
22-5490, submitted by the veteran and his daughter in 
September 1996, clearly demonstrates a lack of understanding 
on his part as to the effect of an election of Chapter 35 
benefits.  Item 27 on the application form, requests that the 
applicant certify that they understand the effects of an 
election of Chapter 35 benefits and specifically asks for the 
date on which the requested benefits should begin.  The 
veteran left this section blank because he was uncertain how 
to answer.  He informed VA on another section of the 
application form that, "[a]t this time, I did not complete 
Item 27, because I need advice from VA counselor with respect 
to the program I should follow."  

Moreover, the application itself, in failing to list a 
starting date for the benefits, is incomplete. An Education 
Award, VA Form 22-8940, dated in September 1998, noted that 
the veteran's daughter had been awarded educational benefits 
under Chapter 35, effective from August 24, 1998.  The report 
listed the date of claim or issue for the award as August 27, 
1998.  Thus, it appears at least possible that the VA Form 
22-5490 submitted in September 1996 was not properly 
completed.

The Board also notes that the veteran is service connected 
for manic-depressive reaction, which is rated 100 percent 
disabling.  The evidence in the file suggests that this 
condition has had an effect on the veteran's memory and 
judgment.  The evidence also indicates that the veteran 
suffered a cerebrovascular accident during this time.  

Finally, the May 2000 letter from the RO, which notifies the 
veteran of the overpayment, strongly suggests that the 
veteran had informed the RO of the underlying circumstances 
that created the overpayment.  Moreover, in the May 2000 
letter, the RO referred to the veteran's April 2000 letter 
(which is not in the claims folder), in which the veteran 
claimed to have made prior attempts to remove his daughter 
from his compensation award.  

In assessing relative degrees of fault, VA's fault in the 
creation of the debt is shown on multiple fronts.  First, it 
does not appear that VA should have processed an award 
pursuant to the VA Form 22-5490 filed by the veteran and his 
daughter in September 1996.  The application form does not 
contain a starting date.  Further, the veteran notified the 
RO that he needed additional guidance in order to complete 
the application form.  

Second, the record indicates that the veteran's daughter was 
removed as a dependent from the veteran's compensation 
benefit payments, from July 31, 1998, September 1, 1998, 
October 1, 1998, and October 30, 1998.  Had this action 
continued, no overpayment situation would have occurred.  
This reduction in compensation, however, was subsequently 
removed and the veteran was returned to his prior level of 
compensation (which included consideration of his daughter as 
a dependent).  

Moreover, the veteran was provided a retroactive payment to 
make up for the payments that were reduced.  The RO has 
attributed this action to information supplied by the 
veteran, although evidence of that is not within the claims 
folder.  At that point in time, some type of verification on 
VA's part would have clarified the matter.  Thus, VA's fault 
greatly exceeds the veteran's fault.  

The veteran testified before the undersigned that he has paid 
the balance of the debt.  Nevertheless, he contends that this 
has caused him financial hardship.  The COWC, citing a 
positive cash balance of $954.00 each month, found that undue 
hardship would not result from requiring repayment of the 
debt.  However, having closely reviewed his hearing 
testimony, the Board finds the veteran's financial situation 
to be significantly worse than indicated on his VA Form 20-
5655, filed in June 2000.  In particular, the veteran 
reported over $10,000.00 in credit card debt.  While his 
current income still exceeds his expenses, repayment of the 
debt would cause some financial hardship.

With respect to unjust enrichment, the veteran received 
$3,696.00, to which he was not entitled.  The veteran has 
testified, however, that he spent considerable sums of money 
to support his daughter while she attended college.  To this 
extent, he personally was not unjustly enriched in a direct, 
tangible sense.
 
Considering all factors, the Board finds that it would be 
against equity and good conscience for VA to recover the 
overpayment of pension benefits in the amount of $3,696.00.  
Accordingly, waiver of recovery of the pension overpayment is 
granted.


ORDER

An overpayment of compensation benefits in the amount of 
$3,696.00 was properly created.  The appeal is denied.

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $3,696.00 is granted.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


